DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.

















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “network interface means”, “control circuitry means”, and “non-volatile memory means” in claim 19.

Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 15, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batra, US Pat. 9,525,712, in view of Mizunati, USPG_pub. 20020046404.





	Regarding claims 1, 10, 19 Batra discloses a storage device comprising: 
non-volatile memory means for storing a media file (col. 5, ll. 15-25 (CPU and memory -memory for storing instructions)); 
network interface means for communicating with a client device over a network (col. 5, ll. 15-25 (network is attached to the NAS storage 12 for communication with client devices)); and 
control circuitry means coupled to the non-volatile memory means and the network interface means, the control circuitry means (col. 5, ll. 15-25 (CPU)) configured to: 
determine that transcoding of the media file is required due at least in part to the media file being incompatible with a codec preference in a request for the media file (fig. 2A, 2B, 6; col. 13, ll. 41-45 (device request a preferred format or automatically selects from a list of supported format by NAS 12 without any human intervention));
transcode the media file to generate a transcoded file having a codec compatible with the codec preference (col 13, ll. 56-62); 
transmit the transcoded file to the client device (col. 13, ll. 63-65).
Batra dos not explicitly disclose responsive to determining that the transcoded file is to be stored in the non-volatile memory means, replace the media file with the transcoded file or adding the transcoded file to the media file as an additional stream of the media file; and discard the transcoded file after transmitting the transcoded file to the client device responsive to determining that the transcoded file is to be discarded.  
Mizutani discloses responsive to determining that the transcoded file is to be stored in the non-volatile memory means, replace the media file with the transcoded file or adding the transcoded file to the media file as an additional stream of the media file (Para. 18 (in response to storage request, the system employs file priority to determine whether to overwrite one file for another-for example encoded file may be deleted right after transmitting to manage storage space on remote storage)); and discard the transcoded file after transmitting the transcoded file to the client device responsive to determining that the transcoded file is to be discarded (Para. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NAS of Batra to include responsive to determining that the transcoded file is to be stored in the non-volatile memory means, replace the media file with the transcoded file or adding the transcoded file to the media file as an additional stream of the media file; and discard the transcoded file after transmitting the transcoded file to the client device responsive to determining that the transcoded file is to be discarded as disclosed by Mizutani in order to support remote storage management to ensure that here is always available store for storing the media files.

Regarding claims 6, 15 Batra in view of Mizutani discloses all in claims 1, 10.  In resolution
addition Batra discloses the storage device, wherein the control circuitry is further configured to determine that transcoding of the media file is not required due at least in part to the media file being compatible with the codec preference (col. 13, ll. 49-56).  

Regarding claims 7, 16 Batra in view of Mizutani discloses all in claims 6, 15.  In addition Batra discloses the storage device, wherein the control circuitry is further configured to transmit the media file to the client device responsive to determining that transcoding of the media file is not required (col. 13, ll. 49-56).

Regarding claims 8, 17 Batra in view of Mizutani discloses all in claims 1, 10.  In addition Batra discloses the storage device, wherein determining that transcoding of the media file is further based at least in part on compatibility with parameters in the request, the parameters associated with a codec, a bit rate, a frame rate, or a resolution of the media file (col. 13, ll. 49-56 (codec includes bit-rate, or resolution)).  

Regarding claims 9, 18 Batra in view of Mizutani discloses all in claims 8, 17.  In addition Batra discloses the storage device, wherein the transcoded media file is compatible with the parameters in the request (col. 13, ll. 49-56 (by selecting a CODEC the parameters included are also requested)).  







Claims 2-3, 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Batra, US Pat. 9,525,712, in view of Mizunati, USPG_pub. 20020046404, and further in view of Lee, USPG_Pub. 20120147260.

Regarding claims 2, 11, 20 Batra in view of Mizutani do not explicitly disclose a prioritized list of codecs.
Lee discloses a prioritized list of codecs (fig. 5; Para. 47 (the codecs are ranked in order of priority-so as to be able to convert the most suitable format for a client device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Batra in view of Mizutani to include a prioritized list of codecs as disclosed by Lee in order to be able to convert the most suitable content format for a client device.

Regarding claims 3, 12 Batra in view of Mizutani and further in view of Lee discloses all in claims 2, 11.  In addition Lee discloses the storage device, wherein the list of codecs is ordered according to a priority of each codec in the list of codecs (Lee: fig. 5; Para. 47).



Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Batra, US Pat. 9,525,712, in view of Mizunati, USPG_pub. 20020046404, in view of Lee, USPG_Pub. 20120147260, and further in view of Poulin, USPG_Pub. 20160072868.

 Regarding claims 4-5, 13-14 Batra in view of Mizutani and further in view of Lee do not explicitly disclose select a codec from the list of codecs based at least in part on available computing resources wherein computing resources comprises storage resources.  
Poulin discloses select a codec from the list of codecs based at least in part on available computing resources wherein computing resources comprises storage resources (Para. 27 (selects codec based on internal resource inkling storage resources)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Batra in view of Mizutani in view of Lee to include select a codec from the list of codecs based at least in part on available computing resources wherein computing resources comprises storage resources as disclosed by Poulin in order to select the most efficient codec from a plurality of codecs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422